DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:
A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest, in combination with the other limitations does not cover the limitation identifying in independent claim 1, 14 and 20. The closest found prior art are Andriotis et aI (US 20170277666 A1) and  Berestov eta I (US 20040100489 A1).

Andriotis discloses method for generating stereoscopic image of 2D web pages ([0013]).  Andriotis discloses deconstructs html page to reconstruct page as distinct left and right change images ([0112]). Andriotis discloses object include text, buttons, frames, images, animations and videos ([0009])

Berestov discloses method for users to generate three dimensional web pages ([0006]). Berestov discloses analyzing web page to detect and segment object types including attribute tags ([0032]). 

Neither Andriotis nor Berestov, alone or in combination, teach the claim limitation of serializing the text content into a format for processing by a graphics processing unit, passing the serialized text content to the graphics processing unit, and receiving, from the graphics processing unit, a vector .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

	Conclusion
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619